Per Curiam.
Kuhn appeals from the district court’s denial of his request for postconviction relief related to his entry of a plea of guilty to a charge of robbery. His brief before this court contains no assignments of error, and, as a result, the judgment will be affirmed in the absence of any plain error we may note. Neb. Ct. R. of Prac. 9D(l)d (rev. 1986); Reynolds v. Myers, 224 Neb. 509, 398 N.W.2d 722 (1987).
We have reviewed the record and find that the process used by the court when accepting Kuhn’s plea of guilty conforms with the requirements of State v. Irish, 223 Neb. 814, 394 N.W.2d 879 (1986). We note no plain error. The judgment is affirmed.
Affirmed.